In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
ADAM RASZKIEWICZ,        *                         No. 15-509V
                         *                         Special Master Christian J. Moran
             Petitioner, *
                         *
v.                       *                         Filed: February 19, 2016
                         *
SECRETARY OF HEALTH      *                         Stipulation; tetanus-diphtheria-
AND HUMAN SERVICES,      *                         acellular pertussis (“Tdap”)
                         *                         vaccine; Guillain-Barré syndrome
                         *                         (“GBS”).
             Respondent. *
*********************

Robert J. Krakow, Law Office of Robert J. Krakow, P.C., Washington, D.C., for
Petitioner;
Darryl R. Wishard, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

                             UNPUBLISHED DECISION1

      On February 19, 2016, respondent filed the parties’ joint stipulation
concerning the petition for compensation filed by Adam Raszkiewicz on May 18,
2015. Petitioner alleges the tetanus-diphtheria-acellular pertussis (“Tdap”)
vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.
§100.3(a), and which Mr. Raszkiewicz received on April 21, 2014, caused him to
develop Guillain-Barré syndrome (“GBS”). Petitioner represents that there has
been no prior award or settlement of a civil action for damages as a result of his
condition.



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Respondent denies that the Tdap vaccination caused petitioner’s GBS or any
other injury or condition.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $145,000.00 in the form of a check payable to
       petitioner, Adam Raszkiewicz. This amount represents compensation
       for all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-509V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2